Citation Nr: 0301567	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's PTSD results in total occupational 
impairment due to such symptoms as significant memory 
impairment, chronic sleep disturbance, neglect of personal 
hygiene, and suicidal ideation; the veteran's recent GAF 
scores have tended to be 40-45.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

2.  Because a 100 percent rating is warranted under 
schedular criteria, a claim of TDIU may not be considered.  
38 C.F.R. § 4.16(a) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the following decision, there is no prejudice 
to the veteran by the Board proceeding with appellate 
review at this time without action to comply with the 
additional notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 
5103, 5103A; 38 C.F.R. § 3.102, 3.159.

I.  Entitlement to an initial rating in excess of 50 
percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  As the veteran is appealing the original 
assignment of the rating for his PTSD the severity of the 
veteran's disability is to be considered during the entire 
period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A September 2000 rating decision granted service 
connection for PTSD and assigned a 10 percent rating, 
effective July 18, 2000.  An April 2002 Hearing Officer's 
decision increased the rating for the veteran's PTSD to 50 
percent, also effective July 18, 2000.

Under Diagnostic Code 9411, a 100 percent rating is 
warranted when PTSD is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Private treatment records submitted at the time of the 
veteran's September 2002 Travel Board hearing (not of 
record at the time of the April 2002 Hearing Officer's 
decision) indicate that the veteran's GAF scores have 
fallen from the 50-55 range to 40-45.  Further, a 
September 2002 letter remarked that the veteran's private 
treating psychiatrist has indicated that the veteran is 
"unable to function effectively in the competitive job 
market due to this [PTSD and depression] condition."

A review of the claims file reveals that symptomatology 
related to the veteran's PTSD includes significant memory 
impairment (even to the extent of interfering with the 
taking of his psychotropic medications), intrusive 
thoughts, exaggerated startle response, chronic sleep 
disturbance, and suicidal ideation.  The September 2002 
letter also indicates that the veteran has at times 
neglected his personal hygiene and health due to his PTSD.  
A record dated in June 2002 reflects that the veteran has 
hesitated to fully reveal his feelings and thoughts as he 
fears the result might place him "at risk for a 
psychiatric hospitalization."  In this regard, the Board 
notes that the veteran's counselor has taken it upon 
himself to stay in close contact with the veteran "in 
order to ensure safety."

The veteran also suffers severe social impairment due to 
his PTSD.  As noted by the February 2002 VA examiner, the 
veteran is "able to maintain his family relationships, but 
does not have any social contact anymore, is unable to 
enjoy things that he once enjoyed, and avoids community 
activities because he does not like crowds or being around 
strangers."  

The Board notes that the Social Security Administration 
found the veteran to be unemployable as a mechanic for 
reasons unrelated to PTSD.  After considering all of the 
evidence of record, however, it is the judgment of the 
Board that the schedular criteria for a 100 percent rating 
for the veteran's PTSD are met.  While acknowledging that 
the veteran's PTSD does not manifest all of the symptoms 
listed under the 100 percent criteria under Diagnostic 
Code 9411, the PTSD symptoms he does have result in total 
occupational impairment, as reflected in the low GAF 
scores (40-45) and as essentially noted by his treating 
psychiatrist.  Further, it appears that the veteran's 
social isolation contributes significantly to his 
inability to hold substantial and gainful employment.  As 
noted in the September 2002 letter, the veteran's PTSD 
causes him to withdraw from interacting with others.  A 
review of the numerous counseling records indicates that 
the veteran has continued to receive regular therapy (as 
well as medications) with no significant, stable 
improvement in his overall psychiatric status.  Finally, 
it appears that the veteran's private counselor (as 
indicated in a June 2002 progress note) has essentially 
determined that the veteran is in persistent danger of 
hurting himself or others.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's PTSD symptoms more 
nearly approximates the criteria for a 100 percent rating 
for the entire period of his claim.  38.  38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Fenderson.

II.  TDIU.

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  However, when a veteran is in 
receipt of a 100 percent schedular rating he is not 
eligible for a TDIU.  Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2002).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD effective (July 18, 2000) prior to the date 
of receipt of the veteran's claim for TDIU (October 2000), 
the claim of entitlement to TDIU is without legal merit, 
and the veteran's claim for TDIU benefits must be 
dismissed.

ORDER

Entitlement to an initial rating of 100 percent for PTSD 
is granted.

The appeal of entitlement to TDIU benefits is dismissed.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

